May 2, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549-8626 Re: American Century Asset Allocation Portfolios, Inc. (the "Registrant") 1933 Act File No. 333-116351, Post-Effective Amendment No. 23 1940 Act File No. 811-21591, Amendment No. 24 Ladies and Gentlemen: Pursuant to Section101(a) ofRegulationS-T and Rule485(a)under the Securities Act of 1933, the aforementionedRegistrant hereby submits for filing the following1933 ActPost-EffectiveAmendment No. 23 and 1940 Act Amendment No. 24 to the Registration Statement on Form N-1A filed by the Registrant. The principal purposes of the Amendment are (i) to launch the following new funds: One Choice In Retirement Portfolio R6, One Choice 2015 Portfolio R6, One Choice 2020 Portfolio R6, One Choice 2025 Portfolio R6, One Choice 2030 Portfolio R6, One Choice 2035 Portfolio R6, One Choice 2040 Portfolio R6, One Choice 2045 Portfolio R6, One Choice 2050 Portfolio R6 and One Choice 2055 Portfolio R6, and (ii) to make certain other non-material changes deemed appropriate by the Registrant. If there are any questions or comments regarding this filing, please contact the undersigned at (816) 340-3226. Sincerely, /s/ Kathleen Gunja Nelson Kathleen Gunja Nelson Assistant Secretary American Century Investments P.O. Box 410141, 4500 Main Street 1-800-345-2021 or 816-531-5575 Kansas City, MO 64141-0141 www.americancentury.com
